Title: To George Washington from George Lewis, 6 February 1795
From: Lewis, George
To: Washington, George


        
          Dr Sir
          Fredericksburg [Va.] 6th of Feby 1795
        
        Your favour of the 18th Ult. with two Plats of land I receiv’d this day. my Mothers absence on a visit to my Sister Carter in Culpeper County, prevented my getting them sooner, as they were under cover to her, otherwise they would have been acknowledged ere this.
        It is not in my power to say any thing of my own knowledge respecting your lands, nor have I been able to make any enquiery as yet of my Brother John, or others about them. at present can

only say, that I have been told that the lands generally on Rough Creek were of a good quallity, and well watered, with respect to the settlement, I cannot say whether the country immediately on Rough Creek is settled or not. but rathar suppose there is a settlement. for if I am not mistaken, your lands are within a few miles of a small town on Green River called Hertford, about eighteen miles above the falls of said river, at which place there is also a small town called Vienna. the country arround those two places were settleing fast when I left Kentucky last spring—I propose leaving home early in April, for Kentucky, with an intention to view my lands on green river if practicable with safety—and you may rest assured, I shall not be wanting in my personal and particular attention to your lands, and shall not fail to give you the earliest information, of there quallity advantages and Vallue.
        My Mother Mrs Lewis and Harriot, request to be particularly remember’d, also unite with me in Love to my Aunt Washington. I am with respect Yr Affectionate Nephew
        
          Go: Lewis
        
      